761 F. Supp. 2d 88 (2011)
Mr. Nicholas LESLIE, A97-519-269, Petitioner,
v.
Eric H. HOLDER, Attorney General of the United States; Janet Napolitano, Secretary of the Department of Homeland Security; Michael Philips, Field Office Director for Detention and Removal, Buffalo Field Office, Bureau of Immigration and Customs Enforcement; Department of Homeland Security; and Martin Heron, Facility Director, Buffalo Federal Detention Facility, Respondents.
No. 10-CV-6513L.
United States District Court, W.D. New York.
January 27, 2011.
Nicholas Leslie, Batavia, NY, pro se.
Gail Y. Mitchell, U.S. Attorney's Office, Buffalo, NY, for Respondents.

DECISION AND ORDER
DAVID G. LARIMER, District Judge.
Petitioner, Nicholas Leslie ("Leslie"), has filed a habeas corpus proceeding, pro se, pursuant to 28 U.S.C. § 2241 challenging his detention pending removal from the United States pursuant to a Final Order of Removal which was issued by an Immigration Judge. The petition is denied and hereby dismissed.
This is the third petition that Leslie has filed seeking the same relief. On two prior occasions, this Court has denied the relief that Leslie now seeks. See Leslie v. Herrion, 677 F. Supp. 2d 651 (W.D.N.Y. 2010); Leslie v. Mule, 07-CV-6354, 2010 WL 1816631 (W.D.N.Y.), decided May 5, 2010.
The Government has submitted detailed pleadings in opposition to the petition which demonstrate clearly that Leslie's failure to properly comply with request for information to effect his removal is the principal reason for Leslie's continued detention. The Government has established that deportations to Jamaica are quite routine and that Leslie has failed to demonstrate that there is no likelihood of removal in the reasonably foreseeable future. As pointed out in prior decisions, it is Leslie's failure to cooperate that has occasioned the delay. In fact, Leslie's recalcitrance was underscored by his plea to a criminal charge of making false statements relative to the removal proceedings.
For these and for all the reasons set forth in my prior decision in Leslie v. Herrion, supra, the petition must be dismissed.


*89 CONCLUSION
The petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 is denied and the petition is dismissed.
IT IS SO ORDERED.